       Case 2:21-cv-01795-SB-AGR Document 18 Filed 03/11/21 Page 1 of 2 Page ID #:1099
 Scott J. Tepper (CA SBN 51693)
 RASKIN GORHAM ANDERSON LAW
                                                                                                                                                  Reset Form
 11333 Iowa Avenue
 Los Angeles, CA 90025-4214

                                                         UNITED STATES DISTRICT COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA

 Zhengfu Pictures Limited and Beijing Zhumeng Qiming                                   CASE NUMBER
 Culture & Art Co., Ltd.                                                                            2:21-cv-01795-SB-AGRx
                                                                  PLAINTIFF(S)
                                         v.
 SMC Specialty Finance, LLC
                                                                                                             WAIVER OF SERVICE OF
                                                                                                                  SUMMONS
                                                              DEFENDANT(S).

To: Leodis C. Matthews, Donald K. Wilson Jr., Dick P. Sindicich, Zhong Lun Law Firm LLP
     (Name of Plaintiff's Attorney or Unrepresented Plaintiff)

     I hereby acknowledge receipt of your request that I waive service of a summons in the above-entitled action. I have also received a
copy of the complaint in the action, two copies of this waiver form, and a means by which I can return the signed waiver to you without
cost to me.

     I agree to save the cost of service of a summons and an additional copy of the complaint in this lawsuit by not requiring that I (or the
entity on whose behalf I am acting) be served with judicial process in the manner provided by Rule 4 of the Federal Rules of Civil
Procedure.

    I (or the entity on whose behalf I am acting) will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons.

     I understand that judgment may be entered against me (or the party on whose behalf I am acting) if an answer or motion under Rule
12 is not served within 60 days after*              03/09/2021                  , or within 90 days after that date if the request was sent
outside the United States.

     *Date Notice of Lawsuit and Request for Waiver of Service Summons is sent.


      March 11, 2021
     Date Signed by Receiving Party                                                        Signature

      Scott J. Tepper                                                                        310-202-5544; FAX 818-225-5350
     Name                                                                                  Telephone Number and Fax Number

      11333 Iowa Avenue                                                                      Attorney for SMC Specialty Finance, LLC
     Street Address                                                                        Relationship to Entity on Whose Behalf I am Acting

      Los Angeles, CA 90025-4214                                                             SMC Specialty Finance, LLC
     City, State, Zip Code                                                                 Name of Party Waiving Service
Duty to Avoid Unnecessary Costs of Service of Summons

      Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of the summons and complaint. A defendant
located in the United States who, after being notified of an action and asked by a plaintiff located in the United States to waive service of a summons, fails to do so will
be required to bear the cost of such service unless good cause be shown for its failure to sign and return the waiver.

      It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been brought in an improper place or
in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who waives service of the summons retains all defenses and
objections (except any relating to the summons or to the service of the summons), and may later object to the jurisdiction of the court or to the place where the action has
been brought.

      A defendant who waives service must within the time specified on the waiver form serve on the plaintiff’s attorney (or unrepresented plaintiff) a response to the
complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within this time, a default judgment may be taken against
that defendant. By waiving service, a defendant is allowed more time to answer than if the summons had been actually served when the request for waiver of summons
was received.


CV-108 (06/98)                                           WAIVER OF SERVICE OF SUMMONS
Case 2:21-cv-01795-SB-AGR Document 18 Filed 03/11/21 Page 2 of 2 Page ID #:1100




   1                                 CERTIFICATE OF SERVICE
   2
              STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3
              I am over the age of 18 and not a party to the within action. My business address is
   4 11333 Iowa Avenue, Los Angeles, California 90025. My email address is

   5 smendelsohn@raskinlawllp.com.

   6          On March 11, 2021, I served the foregoing document described as:
   7                           WAIVER OF SERVICE OF SUMMONS
   8
       on the following-listed attorneys who are not on the list to receive e-mail notices for this
   9 case (who therefore require manual notice) by the following means of service:

  10
       [X]    SERVED BY U.S. MAIL: There are currently no individuals on the list to receive
  11 mail notices for this case.

  12 [X]      SERVED BY CM/ECF. I hereby certify that, on March 11, 2021
  13          I electronically filed the foregoing with the Clerk of Court using the CM/ECF
              system. The filing of the foregoing document will send copies to the
  14          following CM/ECF participants:
  15
              The following are those who are currently on the list to receive e-mail notices
  16          for this case.
  17          Leodis C. Mattews, leodismatthews@zhonglun.com
  18
              Dick P. Sindicich, Jr., dicksindicich@zhonglun.com
  19
              Donald K. Wilson, Jr., donaldwilson@zhonglun.com
  20

  21          I declare under penalty of perjury under the laws of the United States that the
       foregoing is true and correct.
  22

  23          Executed on March 11, 2021 at Los Angeles, California.

  24
                                                         By:     /s/ Shira Mendelsohn
  25                                                                Shira Mendelsohn
  26

  27

  28
                                                1
                                      CERTIFICATE OF SERVICE
